DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

       RKHUB LOGISTICS LLC, HUBBELL ENTERPRISES INC.,
                and ROBERT KEITH HUBBELL,
                         Appellants,

                                    v.

                    EASTERN AUTO MOTOR CORP.,
                             Appellee.

                             No. 4D21-2665

                             [August 3, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE19-
023051.

   Riley W. Cirulnick of Lorium Law, Fort Lauderdale, for appellants.

   No appearance for appellee.

KUNTZ, J.

   The Florida Supreme Court recently amended the rule governing
summary judgment in Florida. Lloyd S. Meisels, P.A. v. Dobrofsky, No.
4D21-2397, 2022 WL 2057777, at *2 (Fla. 4th DCA June 8, 2022) (citation
omitted). Relevant to this appeal is the portion of Florida Rule of Civil
Procedure 1.510 requiring the trial court to state the reasons for granting
or denying the summary judgment motion on the record. Fla. R. Civ. P.
1.510(a) (2021).

    The rule requires the court to “state on the record the reasons for
granting or denying the motion.” Id. And “[t]he wording of the new rule
makes clear that the court’s obligation in this regard is mandatory.” Jones
v. Ervolino, No. 3D21-2037, 2022 WL 1560675, at *2 (Fla. 3d DCA May 18,
2022) (quoting In re Amends. to Fla. R. Civ. P. 1.510, 317 So. 3d 72, 77
(Fla. 2021)).

   The record here does not include the court’s reasons for granting the
summary judgment motion. We reverse the summary judgment order and
remand to allow the court an opportunity to do so. On remand, “it will not
be enough for the court to make a conclusory statement that there is or is
not a genuine dispute as to a material fact.” In re Amends. to Fla. R. of Civ.
P. 1.510, 317 So. 3d at 77. Instead, either at a hearing or in a written
order, “[t]he court must state the reasons for its decision with enough
specificity to provide useful guidance to the parties and, if necessary, to
allow for appellate review.” Id.

   Reversed and remanded.

WARNER and GROSS, JJ., concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                      2